MEMORANDUM **
Darrell Reed Blackham appeals pro' se from the tax court’s order granting summary judgment for the Commissioner. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo, Miller v. Comm’r, 310 F.3d 640, 642 (9th Cir. 2002), and we affirm.
The tax court properly granted summary judgment because no triable issue of fact existed regarding the appropriateness of the tax deficiencies and penalties levied against Blackham. See Tax Court Rule 90(c) (stating that requests for admission to which a taxpayer fails to respond are deemed admitted); Smith v. Comm’r, 800 F.2d 930, 935 (9th Cir.1986) (affirming under Tax Court Rule 90(c)).
We grant the government’s motion for sanctions and refer the case to the Appellate Commissioner for a determination of the appropriate amount. See Fed. R.App. 38 (allowing award of damages for frivolous appeal). The Commissioner has discretion to require any supplemental briefing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.